Citation Nr: 1547448	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-16 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating determination of the Department of Veteran Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  

In his June 2011 substantive appeal, the Veteran requested a Travel Board hearing.  In February 2015, the Veteran's representative indicated that the Veteran no longer desired a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management center (AMC) in Washington. DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's active service included a period of service in Vietnam.  Thus, exposure to herbicides is conceded.  Service connection is also currently in effect for ischemic heart disease.  A review of the record reveals that while the Veteran was involved in an automobile accident in May 1970, post-service, which resulted in sciatic nerve paralysis, and that he has suffered a post-service stroke, the etiology of his peripheral neuropathy has been noted to be undetermined.  

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Given the foregoing, the Veteran should be afforded a VA examination to determine the nature and etiology of any current peripheral neuropathy, and its relationship, if any, to his period of service and/or his service-connected ischemic heart disease. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the record copies of all treatment records of the Veteran from all identified VA facilities from September 2015 to the present.

2.  Schedule the Veteran for the appropriate VA examination by a VA physician to assist in determining the nature and etiology of any bilateral peripheral neuropathy.  The entire record should be made available to the examiner in conjunction with the examination and the examiner should note such review in his/her report.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

(a) Does the Veteran currently have peripheral neuropathy?  

(b) If so, is it at least as likely as not (50 percent probability or greater) that any current peripheral neuropathy, if found, had its onset in service, to include as a result of exposure to herbicides in service?

(c) If not, is it as likely as not (50 percent probability or greater) that any current peripheral neuropathy is caused by the service-connected ischemic heart disease?

(d) If not, is it at least as likely as not (50 percent probability or greater) that any current peripheral neuropathy is aggravated (permanently worsened) by the service-connected ischemic heart disease?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered.

3.  Review the record.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

